Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I, Figures 1-5,
Species II, Figures 6-8, and
Species III, Figures 9-12.
The species are independent or distinct because they contain different structural elements and require separate features from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Edward Evans on April 27, 2022 a provisional election was made without traverse to prosecute the invention of Species II, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brame (US 2,711,111).  

Regarding claim 1, Brame (Fig 1, below) discloses a powered ratchet tool comprising: 
a housing 12 (Fig 1, below, 2:40-50); 
an output member 21 (Fig 1, 2:64-3:35) having an inner opening, an outer toothed surface 31, and an output member aperture (at 22) extending through the outer toothed surface to the inner opening; 
a drive mechanism 34 for driving the output member, the drive mechanism including a yoke 34 in which the output member is arranged, the yoke having a yoke aperture (slot 37, Figs 1-2, 3:30-70); 
a first pawl 32 (upper pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member (via spring 35); and 
a second pawl 32 (lower pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member (via spring 35); 
wherein when the output member is in a home position, the first pawl and the second pawl are engaged with the toothed surface of the output member and the output member aperture is aligned with the yoke aperture (Fig 1).


    PNG
    media_image1.png
    258
    448
    media_image1.png
    Greyscale

Regarding claims 2-3, Brame discloses the limitations of claim 1, as described above, and further discloses that the output member is capable of a second position, in which the second pawl is engaged with the output member teeth and the first pawl is aligned with the output member aperture, such that the first pawl does not engage the teeth, and a third position, which is a reverse of the second position (output member 21 is rotatably mounted in the housing and rotates as urged by the pawls, either together or individually, as the aperture or gap 22 passes over each respective pawl, Fig 1, 2:64-3:45).   

Regarding claim 9, Brame discloses the limitations of claim 1, as described above, and further discloses wherein the drive mechanism includes a motor (5:28-32) and a transmission driven by the motor (understanding the coupling between the motor and shaft 43 would define a transmission) and terminating in a crankshaft 43 having a drive bushing 46 arranged eccentrically on an end of the crankshaft, wherein the drive bushing is arranged in a recess of the yoke (via cam 42, Fig 1), such that in response to the motor driving the transmission, the crankshaft rotates and the drive bushing pivots the yoke in a reciprocating manner relative to the housing to drive the output member (Figs 1-3, 3:68-4:30).

Regarding claims 10 and 12, Brame discloses the limitations of claim 1, as described above, and further discloses wherein the inner opening of the output member has a first end section with a first size and a first shape and a second end section with a second size and a second shape, and that the first shape is the same as the second shape and the first size is the same as the second size (upper [first] and lower [second] ends of inner surface 23 of ratchet member 21 define a uniform size and shape, Fig 2, 2:63-3:8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brame, as applied to claim 1, and further in view of Chen, et al. (US 2014/0182420, “Chen”). 

Regarding claim 4, Brame discloses the limitations of claim 1, as described above, but does not explicitly disclose a first actuator configured to activate the drive mechanism when the first actuator is actuated.  
Chen is also concerned with a power ratchet tool in which an open-ended output member is driven by an eccentric member, and Chen teaches providing a main switch 191 to activate the drive motor and drive mechanism [0054, 57-58].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the main switch (first actuator) taught by Chen to allow a user to turn the drive motor on and off, as needed, and as is known in the art.  

Regarding claims 5-6, Brame, as modified, discloses the limitations of claim 4, as described above, but does not explicitly disclose a controller configured to activate and deactivate the drive mechanism, wherein upon actuation and release of the first actuator, if the output member is not in the home position, the controller is configured to activate the drive mechanism until the output member has been driven to the home position, and a sensor and magnet, configured to detect the home position, as recited.  
Chen additionally teaches providing a restoring assembly 20 that has a controller (control circuit board 23) to activate the drive mechanism until the aperture of the drive mechanism is driven to an aligned, or home, position, relative to the tool housing, the restoring assembly 20 further comprising a magnet and sensor to identify when the drive mechanism is in the home position [0055-58].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the controller, magnet and sensor, taught by Chen, to identify when the drive mechanism aperture was aligned with the housing aperture and stop rotation of the drive mechanism, so that the tool could be removed from or installed on a fastener.  Without this feature, a user would be required to repeatedly actuate the tool until the apertures aligned to remove the tool from a plumbing pipe and fattener, for example.  

Regarding claims 7-8, Brame as modified, discloses the limitations of claim 4, as described above, but does not explicitly disclose a second actuator, and wherein upon actuation and release of the first actuator, if the output member is not in the home position, the second actuator is actuatable to activate the drive mechanism until the output member has been driven to the home position, and a sensor and magnet, configured to detect the home position, as recited.  
Chen additionally teaches providing a restoring assembly 20 that has a second actuator (restoring switch 24, Fig 9, [0055-58]) to activate the drive mechanism until the aperture of the drive mechanism is driven to an aligned, or home, position, relative to the tool housing, the restoring assembly 20 further comprising a magnet and sensor to identify when the drive mechanism is in the home position [0055-58].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the second actuator, magnet and sensor, taught by Chen, to signal the restoring assembly 20 to cause the drive mechanism aperture to align with the housing aperture and stop rotation of the drive mechanism, so that the tool could be removed from or installed on a fastener.  Without this feature, a user would be required to repeatedly actuate the tool until the apertures aligned to remove the tool from a plumbing pipe and fattener, for example.  



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brame, as applied to claim 10, and further in view of Chu (US 2020/01122304, “Chu”). 

Regarding claim 11, Brame discloses the limitations of claim 10, as described above, disclosing wherein the first shape is the same as the second shape, but Brame does not explicitly disclose that the and the first size is different from the second size. Chu is also concerned with a socket or output member to engage fasteners, and teaches providing two similarly shaped polygonal portions 212, 213 on either end of the socket, where the two end portions define different diameters, so that the socket can engage two different fasteners (Fig 2, [0021]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the differently sized end portions of Chu to allow a user to engage fasteners of two different sizes with one device (i.e. not having to change sockets), which would increase utility of the tool. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brame, as applied to claim 10, and further in view of Colvin (US 5,626,062, “Colvin”). 

Regarding claim 13, Brame discloses the limitations of claim 10, as described above, but does not explicitly disclose wherein the first shape is the different from the second shape. Colvin is also concerned with a socket or output member to engage fasteners, and teaches providing two differently shaped end portions on either end of the socket, where a circular upper end allows a threaded shaft to pass through and a hexagonal lower end allows engagement to a hexagonal nut (Figs 3-4, 6:1-15).   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the differently shaped end portions of Colvin to allow a user to engage a fastener that is disposed on a long shaft (such as all-thread), allowing the nut to be rotated down a length of the shaft as the shaft passed thought the upper aperture, which would increase utility of the tool. 


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 2,711,111), and further in view of Martucci (US 9,079,296, “Martucci”), as evidenced by Anderson (US 4,993,288) and Juhasz (US 3,602,071, “Juhasz”).  

Regarding claim 14, Brame discloses powered ratchet tool (Fig 1, above) comprising: 
a housing 12 (Fig 1, above, 2:40-50); 
an output member 21 (Fig 1, 2:64-3:35) having an inner opening defining a longitudinal axis (out of the page in Fig 1), an outer toothed surface 31, and an output member aperture (at 22) extending through the outer toothed surface to the inner opening; 
a drive mechanism 34 for driving the output member, the drive mechanism including a crank shaft 43 defining a crank axis and a yoke 34 in which the output member is arranged, the yoke having a yoke aperture (slot 37, Figs 1-2, 3:30-70), 
a first pawl 32 (upper pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member; and 
a second pawl 32 (lower pawl in Fig 1) in the yoke that is biased toward the toothed surface of the output member; 
wherein when the output member is in a home position, the first pawl and the second pawl are engaged with the toothed surface of the output member and the output member aperture is aligned with the yoke aperture (Fig 1, above).
However, Brame does not disclose that the crank axis is parallel to the longitudinal axis (the crank axis of Brame is at a right angle to the longitudinal axis of the output member inner opening).  Martucci is also concerned with an open-ended fastener driving tool, in which an output member within a head housing is driven to rotate by axial rotation of a driveshaft within a handle, similar to Brame (see Fig 7, below).  Additionally, Martucci teaches providing a pivot at a proximal end of the head to allow the head to pivot at axis 106 relative to the handle and driveshaft (see Figs 1 and 3, below, 2:34-50; 4:41-45), changing an angle of the crank axis relative to the longitudinal axis of the driveshaft. The mechanical connection between the driveshaft and output member is maintained as the head pivots relative to the handle, allowing a user to engage and drive a fastener at a variety of angles.  
        
    PNG
    media_image2.png
    457
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    414
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    332
    296
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brame by incorporating the pivoting head, as taught by Martucci, to allow a user to work on fasteners at a variety of angles, making it easier to use the tool in tight or obstructed spaces. A skilled artisan would understand the eccentric drive mechanism would function equally well with the head disposed at and angle to the driveshaft and handle; that is, the eccentric motion would similarly drive the yoke and output member when the head is at the tilted angle (see Anderson, Figs 1-2).   
Martucci does not specify the range of motion of the head (Fig 3, above), teaching instead “the size and shape of the ratchet opening 170 in the socket housing 101 will dictate the range in rotation” (4:62-5:5).  A skilled artisan would have found it obvious to configure the range of motion of the head to best suit an intended application or work environment, including configuration in which the head rotated 90 degrees (when the crank axis would be parallel to the longitudinal axis), such a right angle as evidenced by Juhasz, (see Figs 1-2, below, Juhasz also teaching an open-ended power driving tool).  
                              
    PNG
    media_image5.png
    795
    670
    media_image5.png
    Greyscale


Regarding claims 15-18, Brame, as modified, discloses the limitations of claim 14, as described above, and further discloses the limitations of claim 15, as described above in the rejections of claims 1-3, 9-10, and 12, and further discloses the yoke includes two arms about the bushing (cam 42), that the arms are parallel (at the midpoint of the bushing), and the functional relationship required by claim 18 (3:62-4:50).  


Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brame, Martucci, Anderson, and Juhasz, and further in view of Chen, et al. (US 2014/0182420, “Chen”).  

Regarding claims 19-23, Brame, as modified above, discloses the limitations of claim 14, as described above, and as further modified by Chen, as described in the rejections of claims 4-8 above, discloses the limitations of claims 19-23. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723